 1                                                  THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     HOWARD BERRY and DAVID
 9   BERRY, individually and on behalf of
     all others similarly situated,
10                                               Case No. C15-01299-RAJ
                          Plaintiffs,
                                                 ORDER ON PLAINTIFF’S
11          v.                                   MOTION FOR CLASS
                                                 CERTIFICATION
12   TRANSDEV SERVICES, INC. d/b/a
     VEOLIA TRANSPORTATION
13   SERVICES INC., TRANSDEV NORTH
     AMERICA, INC. f/k/a VEOLIA
14
     SERVICES, INC., and FIRST
     TRANSIT, INC.,
15                        Defendants.
16
            I.     INTRODUCTION
17
             This matter comes before the Court on Plaintiffs’ Motion for Class Certification.
18
     Dkt. # 95. Defendants oppose the Motion. Dkt. ## 135, 136. For the reasons stated
19   below, the Court DENIES Plaintiffs’ Motion.
20          II.    BACKGROUND

21          Plaintiffs, Howard Berry and David Berry, individually and on behalf of others
     similarly situated, filed suit against Defendants, Transdev Services, Inc., Transdev North
22
     America, Inc. (collectively “Transdev”), and First Transit, Inc. (“First Transit”).
23
     Dkt. # 88. Defendants jointly operate the paratransit service for the King County



     ORDER-1
 1
     Accessible Services Division. Id. at ¶ 1.1. Plaintiffs claim that Defendants failed to
 2
     provide their employees, drivers for the paratransit service, with rest and meal breaks in
 3   violation of Washington law and in violation of their contracts with King County. Id. at ¶
 4   1.4. Plaintiffs also claim that Transdev failed to compensate their drivers for all of the

 5   hours that they worked. Id. at ¶ 1.5.
            King County provides paratransit services to persons with disabilities who are
 6
     unable to use fixed route bus services. Dkt. # 135 at 2. King County contracts with First
 7
     Transit and Transdev to implement its paratransit program. Dkt. # 96 Exs. 2, 4.
 8
     Transdev, as Service Provider for King County’s paratransit services, is responsible for
 9   hiring and providing the drivers for the paratransit program and maintaining the vehicles.
10   Dkt. # 96 Ex. 2. First Transit, as the Control Center, is responsible for scheduling and
11   dispatching those drivers. Id. Ex. 4. First Transit acts as the “point of public contact for

12   ride screening, ride scheduling, and dispatch.” Id. Ex. 4. While First Transit does not
     employ Transdev drivers, Plaintiffs allege that First Transit is a “joint employer” of all of
13
     the proposed class members under Washington law. See Becerra v. Expert Janitorial,
14
     LLC, 181 Wn.2d 186, 194 (2014).
15
            Transdev’s drivers are dispatched out of three terminals located in Bellevue, Kent,
16   and Shoreline. Dkt. # 96 Ex. 8. Transdev has one operations manager at each terminal to
17   oversee all of the drivers in that location. Id. Defendants’ contracts require First Transit

18   to use a computerized scheduling, dispatch, and information system called TRAPEZE, to

19
     develop schedules for vehicles and riders. Id. Exs. 2, 4 at § 4.1(B)(2). First Transit is
     also required to provide Transdev with trip schedules on a daily basis. Id. at § 4.1(B)(1).
20
     These trip schedules, also known as manifests, include the schedule and order of all of
21
     the pick-ups and drop-offs that First Transit schedules for each driver. Dkt. # 96 Ex. 8.
22
     While drivers bid on routes developed by First Transit three times a year, a driver’s daily
23   trip schedule is not a set schedule, and varies based on several factors. These factors
     include the number of rides requested, whether passengers move or cancel rides, and


     ORDER-2
 1
     when rides are moved between routes in order to keep them on time. Dkt. # 96 Exs. 2, 4
 2
     at §§ 4.5(A)(4)-(5), Ex. 5 at 52:15-53:3, Ex. 8. First Transit can also change the start
 3   time of a driver’s shift the day before service to start an hour earlier or an hour later than
 4   the scheduled start time. Dkt. # 96 Ex. 5 at 52:15-53:3.

 5          The parties dispute whether First Transit, Transdev, or King County is ultimately
     responsible for changes to a driver’s schedule. See Dkt. # 95 at 7 (“With the exception of
 6
     extending a driver’s route beyond the driver’s scheduled end time, First Transit does not
 7
     need approval from Transdev to make any changes to a driver’s schedule or route.”); Dkt.
 8
     # 135 at 3 (Transdev “has no control over scheduling and dispatching its drivers,” and
 9   First Transit “has complete control over scheduling and dispatching drivers.”); Dkt. # 136
10   at 4 (TRAPEZE settings are “jointly configured by King County, First Transit, and
11   Transdev,” and “TRAPEZE does much of the route scheduling on its own ‘with minimal

12   human intervention.’” First Transit was “unable to schedule rest breaks without
     permission from King County.”); Dkt. # 136 at 5 (Transdev “window dispatchers” can
13
     move and reschedule rides in TRAPEZE and First Transit must obtain Transdev’s
14
     permission before making route changes that affect driver work schedules.”).
15
             Each driver’s vehicle is required to be equipped with a Mobile Data Terminal
16   (“MDT”). Dkt. # 96 Exs. 2, 4 at § 4.1(B)(1)-(2). MDTs interface with TRAPEZE to
17   display each driver’s daily schedule. MDTs also update throughout the day with any

18   schedule changes First Transit makes in TRAPEZE. Drivers input data into the MDTs

19
     when they arrive or depart a pick-up or drop-off location to allow First Transit to monitor
     a driver’s timeliness and provide updates to passengers. Dkt. # 96 Ex. 5. MDTs also
20
     allow First Transit to communicate with drivers through a messaging program. Id. Each
21
     vehicle is also required to have a Nextel two-way radio to allow for “continuous
22
     communication” between First Transit, Transdev, and the drivers. Id. Exs. 2, 4 at §
23   6.1(D)(2).




     ORDER-3
 1
            Defendants’ contracts with King County also reference Defendants’ responsibility
 2
     to ensure that the drivers are provided with periodic breaks and lunches several times,
 3   stating that they are “responsible for ensuring compliance with all applicable laws and
 4   regulations, including any that require that [their] employees be provided with periodic

 5   breaks during a work day,” that they must work together to “develop a plan [that
     conforms to applicable law] to ensure driver breaks and lunches that shall have the least
 6
     impact on the provision of service,” and that First Transit is required to “ensure that its
 7
     drivers receive breaks and lunches.” Dkt. # 96 Exs. 2, 4 at §§ 4.5(A)(1), 6.5(D)(1),
 8
     6.5(D)(12).
 9          King County requires that these paratransit services are “safe, reliable, and
10   efficient,” at all times. Dkt. # 96 Exs. 2, 4 at § 2.25. In relation to these goals, at the
11   option of King County, liquidated damages may be assessed if Defendants’ “on-time

12   performance falls below 90% two (2) or more months in a row, or below 85% in any one
     month.” Dkt. # 96 Exs. 2, 4 at § 2.25. Repeated failures to provide on-time performance
13
     may also be deemed a material breach of contract and cause for termination of that
14
     contract. Id. Drivers are monitored for on-time performance. Dkt. # 96 Exs. 8, 9. First
15
     Transit dispatchers’ primary goal is to monitor and ensure on-time performance by the
16   drivers. Dkt. # 96 Ex. 5. Drivers who fail to meet these performance requirements are
17   counseled regarding ways to improve their on-time performance. Dkt. # 96 Exs. 8, 9.

18   Transdev has not disciplined a driver for failing to meet on-time performance standards.

19
     Dkt. # 141 Ex. B at 93:24-94:6.
            On December 27, 2011, Transdev’s Director of Safety in King County distributed
20
     a posting regarding meal and rest periods to each base manager for posting. Dkt. # 139.
21
     The posting included text from WAC § 296-126-092 as well as instructions on what to do
22
     if a driver was not receiving meal or rest periods. Id. Ex. 1. Before March 1, 2015, rest
23   breaks were not scheduled into routes or monitored for each driver. Prior to this date
     Transdev did not have an official written policy on rest breaks for the drivers. Dkt. # 96


     ORDER-4
 1
     Exs. 5, 8. Drivers were informed that they were entitled to rest breaks, however it was
 2
     their responsibility to take those breaks. Dkt. # 96 Exs. 5, 8. To allow for these breaks,
 3   First Transit would build “slack” into each route where no passengers were in the
 4   vehicles, to give drivers time to take a break. Id. First Transit alleges that this “slack” is

 5   sufficient to allow drivers to take intermittent breaks totaling ten minutes for every four
     hours. Dkt. # 125 at 6. Plaintiffs allege that even with the new meal and rest period
 6
     policy, drivers do not regularly receive their rest and meal breaks due to problematic
 7
     scheduling. Dkt. # 96 Ex. 8. For example, Plaintiffs allege that First Transit regularly
 8
     schedules the first break of a driver’s shift to occur within the first ten minutes of the start
 9   of that shift or at the same time as the driver’s lunch, or sets the second break of a
10   driver’s shift to occur at the end of the shift. Dkt. # 95 at 11, 12. This scheduling
11   impedes the drivers’ ability to take their rest breaks or causes drivers to work for too

12   many hours without the break they are entitled to.
            While rest breaks were not previously scheduled into a driver’s shift, meal breaks
13
     have been scheduled in each driver’s daily schedule for the entire period at issue. Dkt. #
14
     96 Ex. 5; Dkt. # 141 Ex. A. Drivers receive notice of their scheduled meal break as a line
15
     item on their daily schedule and MDTs. Id. First Transit schedules meal breaks to begin
16   three to five hours from the shift start time, and cushions the meal break with additional
17   time for drivers to find a parking spot. Id. Each driver’s daily schedule, or manifest, has

18   a manifest cover sheet that includes a space for drivers to note missed meal breaks and

19
     the reason for the missed break. Dkt. # 141 Exs. E, L. Drivers are also instructed to
     contact dispatchers or managers if they have issues with their meal breaks. Dkt. # 96
20
     Ex. 11. Despite the scheduling, Plaintiffs allege that drivers have complained that they
21
     do not receive their meal breaks. Dkt. # 95 at 13.
22
            In January of 2016, Transdev changed the manifest cover sheet to include a box
23   for drivers to check if they did not receive their rest breaks. Dkt. # 138; Dkt. # 141
     Ex. B. If a driver checks the box, Transdev represents that the drivers are paid for the


     ORDER-5
 1
     missed break. Id. Exs. 9-11. Prior to this change in the manifest cover sheet, Transdev
 2
     provided a space for each driver to note the times they started and stopped each rest
 3   break, but did not have other official methods for drivers to record missed rest breaks.
 4   Dkt. # 141 Ex. E. On February 3, 2016, Transdev also distributed a more detailed policy

 5   regarding rest breaks. Id. Ex. 30.
            On July 14, 2015, Plaintiffs filed this lawsuit in King County Superior Court.
 6
     Dkt. # 1. The case was then removed to this District on August 14, 2015. Id. Plaintiffs
 7
     subsequently filed three amended complaints. Dkt. ## 22, 76, 88. On April 14, 2017, the
 8
     Court issued an Order denying First Transit’s Motion to Dismiss and granting in part and
 9   denying in part First Transit’s Motion to Dismiss Transdev’s cross-claim. Dkt. # 48.
10   Plaintiffs then filed this Motion for Class Certification on June 25, 2018. Dkt. # 95.
11          III.   LEGAL STANDARD

12          The Court’s decision to certify a class is discretionary. Vinole v. Countrywide
     Home Loans, Inc., 571 F.3d 935, 944 (9th Cir. 2009). Federal Rule of Civil Procedure 23
13
     (“Rule 23”) guides the Court’s exercise of discretion. A plaintiff “bears the burden of
14
     demonstrating that he has met each of the four requirements of Rule 23(a) and at least
15
     one of the [three alternative] requirements of Rule 23(b).” Lozano v. AT&T Wireless
16   Servs., Inc., 504 F.3d 718, 724 (9th Cir. 2007). Rule 23(a) requires a plaintiff to
17   demonstrate that the proposed class is sufficiently numerous, that it presents common

18   issues of fact or law, that it will be led by one or more class representatives with claims

19
     typical of the class, and that the class representative will adequately represent the class.
     Gen. Tel. Co. of the S.W. v. Falcon, 457 U.S. 147, 161 (1982); Fed. R. Civ. P. 23(a).
20
            If a plaintiff satisfies the Rule 23(a) requirements, he must also show that the
21
     proposed class action meets one of the three requirements of Rule 23(b). Zinser v.
22
     Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001). Here, Plaintiffs move
23   for class certification under Rule 23(b)(3). A class may be certified under this
     subdivision if: (1) common questions of law and fact predominate over questions


     ORDER-6
 1
     affecting individual members, and (2) if a class action is superior to other means to
 2
     adjudicate the controversy. Fed. R. Civ. P. 23(b)(3). The “predominance” and
 3   “superiority” prongs of Rule 23 work together to ensure that certifying a class “would

 4   achieve economies of time, effort, and expense, and promote . . . uniformity of decision

 5   as to persons similarly situated, without sacrificing procedural fairness or bringing about
     other undesirable results.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 615 (1997)
 6
     (internal citation and quotation omitted). A “central concern of the Rule 23(b)(3)
 7
     predominance test is whether ‘adjudication of common issues will help achieve judicial
 8
     economy.’” Vinole, at 944 (quoting Zinser, 253 F.3d at 1189). Thus, the Court must
 9   determine whether resolution of common questions would resolve a “significant aspect”
10   of the class members’ claims such that there is “clear justification” for class treatment.

11   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998) (citations omitted).

12          In considering Rule 23’s requirements, the Court must engage in a “rigorous
     analysis,” but a “rigorous analysis does not always result in a lengthy explanation or in
13
     depth review of the record.” Chamberlan v. Ford Motor Co., 402 F.3d 952, 961 (9th Cir.
14
     2005) (citing Falcon, 457 U.S. at 161). The Court is neither permitted nor required to
15
     conduct a “preliminary inquiry into the merits” of the plaintiff’s claims. Blackie v.
16   Barrack, 524 F.2d 891, 901 (9th Cir. 1975) (citing Eisen v. Carlisle & Jacquelin, 417
17   U.S. 156, 177 (1974)); see also Fed. R. Civ. P. 23 advisory committee’s note (2003)

18   (“[A]n evaluation of the probable outcome on the merits is not properly part of the

19
     certification decision.”); but see Dukes, 564 U.S. at 351 (suggesting that Rule 23 analysis
     may be inextricable from some judgments on the merits in a particular case). The Court
20
     may assume the truth of a plaintiff’s substantive allegations, but may require more than
21
     bare allegations to determine whether a plaintiff has satisfied the requirements of Rule
22
     23. See, e.g., Blackie, 524 F.2d at 901, n.17; Clark v. Watchie, 513 F.2d 994, 1000 (9th
23   Cir. 1975) (“If the trial judge has made findings as to the provisions of the Rule and their




     ORDER-7
 1
     application to the case, his determination of class status should be considered within his
 2
     discretion.”).
 3          IV.       DISCUSSION
 4
            Plaintiffs move that the Court certify a class under the following definition:
 5
            All persons who, at any time between July 14, 2009 and the date of final
 6          disposition of this action, worked as drivers for a King County paratransit
            service operated by Transdev as the service provider and First Transit as the
 7
            control center.
 8   Dkt. # 88 at ¶ 4.1. Plaintiffs allege that the proposed class consists of more than 600
 9   current and former paratransit drivers. Dkt. # 95 at 22. Defendants do not dispute that

10   Plaintiffs’ proposed class meets the requirement of numerosity.
            A. Rule 23(a)
11
            Rule 23(a)(2) requires “a common contention . . . of such a nature that it is capable
12
     of classwide resolution.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350, 131 S.Ct.
13
     2541, 180 L.Ed.2d 374 (2011). “A contention is common to all members if
14   ‘determination of its truth or falsity will resolve an issue that is central to the validity of
15   each one of the claims in one stroke.’” Civil Rights Educ. & Enf't Ctr. v. Hosp.
16   Properties Tr., 867 F.3d 1093, 1103 (9th Cir. 2017) (quoting Dukes, 564 U.S. at 350).

17   “[T]he key inquiry is not whether the plaintiffs have raised common questions, but rather,
     whether class treatment will generate common answers apt to drive the resolution of the
18
     litigation.” Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 957 (9th Cir. 2013)
19
     (internal quotation marks omitted). Commonality cannot be determined without a
20
     precise understanding of the nature of the underlying claims. Parsons v. Ryan, 754 F.3d
21   657, 676 (9th Cir. 2014).
22          Plaintiffs list several factual and legal issues that they allege arise out of

23   Defendants’ “systemic practice of wage and hour abuses,” and that they contend satisfy
     the commonality requirement of class certification. Among these issues are whether First



     ORDER-8
 1
     Transit is a “joint employer” of Plaintiffs and the proposed class members, whether
 2
     Plaintiffs are third-party beneficiaries to the service contracts between King County and
 3   Defendants, and whether Plaintiffs were injured by any breach of those contracts by each
 4   Defendant. The Court disagrees that these issues would resolve issues central to the

 5   validity of each of Plaintiffs’ claims. At most these questions answer whether First
     Transit can be liable for these alleged violations of Washington law, whether Plaintiffs
 6
     can bring a breach of contract action against Defendants, and if Plaintiffs’ are third-party
 7
     beneficiaries to the relevant service contracts, whether Plaintiffs were injured by any
 8
     alleged breach by each Defendant. While these issues are all tangentially related,
 9   Plaintiffs base their claims on the paratransit drivers’ alleged missed rest and meal
10   breaks. The above “common questions” do not arise out of Defendants’ alleged policy of
11   preventing drivers from taking their meal and rest breaks.

12          Plaintiffs also contend that there is a common issue of whether Defendants have a
     “uniform policy and practice” of failing to provide drivers with rest breaks and ensuring
13
     that drivers take the rest and meal breaks to which they are entitled. Whether Defendants
14
     do have a common policy or practice of failing to meet their obligations regarding rest
15
     and meal breaks under Washington law, is a question that is central to all of Plaintiffs’
16   claims. Setting aside Plaintiffs’ contentions regarding First Transit’s status as a joint
17   employer and Plaintiffs’ status as third-party beneficiaries to Defendants’ service

18   contracts, the existence of such a policy or practice is an underlying issue for all of

19
     Plaintiff’s claims. While the answer to this common question would drive the resolution
     of this litigation, consideration of the evidence presented and the nature of Plaintiffs’
20
     claims make clear that this common issue does not predominate over questions affecting
21
     individual class members and thus, does not meet the requirements of Rule 23(b).
22

23




     ORDER-9
 1
            B. Rule 23(b)
 2
                   a. Predominance
 3          A plaintiff “bears the burden of demonstrating that he has met each of the four
 4   requirements of Rule 23(a) and at least one of the requirements of Rule 23(b).” Lozano v.

 5   AT&T Wireless Servs., Inc., 504 F.3d 718, 724 (9th Cir. 2007). Pursuant to Rule
     23(b)(3), a class may be certified under this subdivision if common questions of law and
 6
     fact predominate over questions affecting individual members. Fed. R. Civ. P. 23(b)(3).
 7
     To meet the predominance requirement, common questions of law and fact must be “a
 8
     significant aspect of the case . . . [that] can be resolved for all members of the class in a
 9   single adjudication.” Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 589 (9th Cir.
10   2012) (quoting Hanlon, 150 F.3d at 1022). To make this determination, the Court must

11   analyze the elements of the underlying cause of action. Erica P. John Fund, Inc. v.
     Halliburton Co., 563 U.S. 804, 809 (2011).
12
            Washington law places an affirmative obligation on employers to provide
13
     employees with rest and meal breaks, and to ensure that those breaks comply with WAC
14
     296–126–092. See Pellino v. Brink's Inc., 164 Wash. App. 668, 688, 267 P.3d 383, 395
15
     (2011). “[A]n employee asserting a meal break violation under WAC 296-126-092 can
16   meet his or her prima facie case by providing evidence that he or she did not receive a
17   timely meal break. The employer may then rebut this by showing that in fact no violation

18   occurred or a valid waiver exists.” Brady v. Autozone Stores, Inc., 188 Wash. 2d 576,

19
     584, 397 P.3d 120, 124 (2017). Washington law requires employers “to schedule breaks
     at regular intervals unless the ‘nature of the work’ allows employees to take intermittent
20
     rest periods.” Chavez v. Our Lady of Lourdes Hosp. at Pasco, 190 Wash. 2d 507, 517–
21
     18, 415 P.3d 224, 230–31 (2018); WAC 296-126-092(4), (5); see Lopez Demetrio v.
22
     Sakuma Bros. Farms, Inc., 183 Wash.2d 649, 658, 355 P.3d 258 (2015) (“It is not enough
23   for an employer to simply schedule time throughout the day during which an employee
     can take a break if he or she chooses. Instead, employers must affirmatively promote


     ORDER-10
 1
     meaningful break time. A workplace culture that encourages employees to skip breaks
 2
     violates WAC 296-126-092 because it deprives employees of the benefit of a rest break
 3   ‘on the employer’s time.’”)
 4          Despite Plaintiffs’ contention, it is unclear whether Defendants engaged in a

 5   common policy or practice of failing to provide drivers with rest and meal breaks, as their
     policies changed several times during the relevant period. Except for a posting at each
 6
     King County terminal, until March of 2015, Transdev did not have a written policy
 7
     regarding meal and rest breaks. Prior to that time, First Transit scheduled meal breaks
 8
     but did not schedule rest breaks for drivers. Even after the new policy was implemented,
 9   breaks were not scheduled in a uniform manner until September of 2015. Dkt. # 96 Ex.
10   5. Transdev also represents that on February 3, 2016, they distributed another, more
11   detailed policy regarding rest breaks. Not all of the potential class members were subject

12   to the same policies at the same time, and if one particular policy is found to be in
     violation of Washington law, determining either Defendant’s liability would require an
13
     individualized inquiry as to each driver’s experience and time of employment.
14
            To the extent that Plaintiffs allege that Defendants’ “common course of conduct”
15
     is just a general failure to ensure that drivers received rest and meal breaks, this
16   contention is also problematic. Plaintiffs make many separate arguments regarding
17   Defendants’ conduct in relation to the drivers’ rest and meal breaks. The number of

18   different arguments based on time (Defendants’ actions before the 2015 policy and after

19
     the 2015 policy), type of break (rest breaks and meal breaks), reasons for lack of breaks
     (denial of permission to take breaks or lack of “slack” time), and issues of liability (i.e.
20
     whether First Transit can be considered a joint employer), serve to emphasize that
21
     individualized issues predominate over this common contention. Plaintiffs contend that
22
     drivers do not receive proper meal breaks, but do not show that Defendants had a
23   common practice of failing to provide these meal breaks in a timely fashion. Plaintiffs
     offer several declarations from proposed class members that support a finding that these


     ORDER-11
 1
     specific individuals do not always receive full meal breaks, but do not point to any
 2
     common policy or practice implemented by Defendants that creates that situation.
 3   Anecdotal evidence regarding missed or incomplete meal breaks is not sufficient to
 4   establish the existence of a common practice. Plaintiffs refer several times to

 5   Defendants’ “uniform policies and practices” and the results of those alleged policies but
     do not explain what those policies were or how they failed to ensure that drivers received
 6
     proper meal breaks.
 7
            Plaintiffs’ claims regarding Defendants’ policies related to rest breaks would also
 8
     necessitate individualized inquiries. Prior to March of 2015, Defendants allege that the
 9   “slack” built into the drivers’ daily schedules provided drivers with the time required to
10   take intermittent rest breaks. Plaintiffs allege that Transdev’s policies related to “slack”
11   time do not allow drivers to use this time to take breaks because they must ask for

12   authorization to leave their vehicle and because they must arrive at the opening of their
     “pick-up window.” Plaintiffs make separate arguments regarding First Transit’s policies,
13
     stating that First Transit’s instruction to add trips to routes with “slack” time impeded
14
     drivers’ ability to take breaks. Determining whether an individual driver’s ability to take
15
     rest breaks was impeded by these policies requires inquiry as to whether a driver was able
16   to take a break, whether the break was intermittent, and whether a driver’s ability to take
17   a break was impeded by the inability to obtain authorization or the addition of a route.

18   Consideration of “slack” time in relation to rest breaks would also need to take into

19
     account the many other variables that may affect the amount of available “slack” time in
     a driver’s daily schedule, i.e. the number of available drivers, the number of rides per
20
     route, traffic conditions, etc.
21
            The relevant issues underlying Plaintiffs’ rest break claims change after 2015.
22
     After a new policy was implemented, First Transit began officially scheduling rest
23   breaks. Plaintiffs contend that after First Transit began scheduling rest breaks, they
     engaged in a common policy of scheduling them in a manner that required drivers to


     ORDER-12
 1
     work more than three consecutive hours without a rest break. Dkt. # 154 at 7. As with
 2
     Plaintiffs’ arguments regarding meal breaks, Plaintiffs only offer anecdotal evidence to
 3   support their contention that First Transit had a common practice of failing to schedule
 4   rest breaks that comply with Washington law. Even if Plaintiffs could support their

 5   contention with information from drivers’ MDTs and TRAPEZE, this information would
     only be relevant to help establish a common practice regarding rest breaks after 2015.
 6
            Plaintiffs’ uncompensated work claims are similarly not appropriate for
 7
     certification because Plaintiffs have not shown that Transdev has a practice of failing to
 8
     pay the proposed class members for all of the hours that they worked. Plaintiffs’
 9   uncompensated work claim is based on time records from the biometric time clock that
10   the drivers use to clock-in and clock-out for their shift. Plaintiffs assert that Transdev
11   does not permit drivers to clock-in more than five minutes before the start of their shifts

12   and requires them to clock out no later than five minutes after arriving at the Transdev
     terminal at the end of a shift. Dkt. # 95 at 19. As with Plaintiffs’ meal break claims,
13
     Plaintiffs base this assertion on declarations from individual drivers as well as individual
14
     payroll records. There is little to support a finding that this is an actual Transdev policy
15
     and not the experience of individual drivers. While the parties dispute the significance of
16   the recorded clock-in and clock-out times as well as Plaintiffs’ interpretation of each
17   driver’s payroll record, the Court will not resolve those factual disputes here. For

18   purposes of this Motion, it is enough to note that it is not clear that Transdev has a

19
     common practice of failing to pay the proposed class members for all of the hours that
     they work. Based on the evidence presented, assessment of Plaintiffs’ claims would
20
     require an individualized inquiry as to whether each driver begins work as soon as they
21
     clock-in, what types of actions constitute compensable work, and in some cases, a
22
     comparison of the drivers’ manifest cover sheets to the relevant time records to assess
23   whether each driver was paid for all time worked. Therefore, Plaintiffs do not meet their




     ORDER-13
 1
     burden to show that the requirement of predominance is met for their uncompensated
 2
     work claim.
 3          Finally, Plaintiffs argue that their possible status as third-party beneficiaries to
 4   Defendants’ service contracts with King County is a common issue that can be resolved

 5   for the entire class. While the Court agrees with Plaintiff’s assessment, whether
     Defendants breached these contracts are again, subject to individualized inquiry. To
 6
     prove that Defendants failed to comply with their service contracts, Plaintiffs will have to
 7
     show that Defendants failed to provide meal and rest breaks in compliance with
 8
     applicable law. As noted above, the common issue of whether Plaintiffs are third-party
 9   beneficiaries does not predominate over the many questions affecting individual class
10   members when considering the claims underlying this alleged breach of contract.
11                  b. Superiority
            The Court must next consider whether the class is superior to individual suits.
12
     Amchem, 521 U.S. at 615. “A class action is the superior method for managing litigation
13
     if no realistic alternative exists.” Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234-
14
     35 (9th Cir. 1996). This superiority inquiry requires a comparative evaluation of
15
     alternative mechanisms of dispute resolution. Hanlon, 150 F.3d at 1023. Rule 23(b)(3)
16   provides a non-exhaustive list of factors relevant to the superiority analysis. Fed. R. Civ.
17   P. 23(b)(3).

18          The Court finds that this class action would be unmanageable given the

19
     predominance of the individual issues necessary to establish either Trandev’s or First
     Transit’s liability. The resources that would be expended on litigating the separate issues
20
     underlying each class member’s right to recover would far exceed those saved by
21
     classwide determination of the common issues present in this case. Further, Plaintiffs’
22
     brief comment that it is likely that most proposed class members lack the resources
23   necessary to seek individual redress for Defendants’ misconduct is not persuasive without
     more explanation or argument. The difficulties in managing such a wide-ranging factual


     ORDER-14
 1
     inquiry persuade the Court that class treatment is not a superior method for resolution of
 2
     the class members’ potential claims. Accordingly, the Court finds that class treatment is
 3   not superior to individual suits as a means to adjudicate this dispute.
 4          V.     CONCLUSION

 5          Based on the foregoing, the Court DENIES Plaintiffs’ Motion for Class
     Certification. Dkt. # 95.
 6

 7
            Dated this 7th day of January, 2019.
 8

 9

10                                                     A
11                                                     The Honorable Richard A. Jones
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23




     ORDER-15
